Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 02/09/2022.  Claims 3 and 13 are canceled and claims 1-2, 4-12, and 14-20 are pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-2, 4-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a plurality of global variables” in claim 1 and 12 is a relative term which renders the claim indefinite. The term “a plurality of global variables” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is a disconnect between the term as cited above and the rest of the claims.
Therefore, the dependent claims 2, 4-11 and 14 are also rejected.
For the purpose of examination, the limitation “defining a plurality of global variables” will be rejected as best understood by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2, 4-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 2010/0077344) in view of FELLER et al. (US 2017/0185460).

Claim 1. Gaffney discloses a non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer controls the computer to perform a method for executing a second plurality of software applications within a first software application, the method comprising:
defining a plurality of global variables (If the user edits the exposed widget via the modal window, the user can close the modal window, and the edits are updated into the widget on the page) ([0011]), (any changes to data in the grid, or the grid itself, via the modal window can update the grid on the main page when the user closes or otherwise leaves the modal window. In some embodiments, a widget on the main page can be updated as the information in the corresponding modal window is updated) ([0025]) (as best understood);
executing an at least first software application of the plurality of software applications (Besides widget 101, an enterprise application web page in browser window 217 can also have links 229, text 228, buttons 233, and other widgets and elements…modal window 231 is a child of browser 219) ([0031], [0033]);
displaying a plurality of first graphical user interface (GUI) elements on a primary application window (Browser window 219 can have title bar 221, navigation buttons 223, address bar 225, and client area 227 where pages are displayed) (fig. 2a);
receiving an input from the primary application window (Modal window 231 can be opened, or initialized and displayed, by a user clicking on expand button 233 shown in FIG. 2A…Other opening and closing elements can be used, as well as other user commands besides mouse clicks, such as pressing a keyboard shortcut or using voice activation) ([0035]);
suspending the at least first software application and the primary application window in response to an event executing the click event from the primary application window ([0037]);
displaying a secondary application window (modal window) positioned within the primary application window in response to the at least first software application of the plurality of software applications executing an at least second software application of the plurality of software applications ([0035], figs. 2a,b);
closing the secondary application window (modal window) ([0043]); and
resuming the at least first software application of the plurality of software applications and the primary application window ([0044]).
Gaffney does not explicitly disclose 
defining a plurality of global functions comprising at least one callback function, wherein the plurality of software applications are configured to execute the at least one callback function;
configuring at least one first GUI element comprising a click event, wherein the click event of the at least one first GUI element invokes the at least one callback function;
configuring the at least second application of the plurality of software applications to return data to the at least one callback function;
However, FELLER discloses
defining a plurality of global functions comprising at least one callback function, wherein the plurality of software applications are configured to execute the at least one callback function ([0031]) [wherein callback function is defined as global function as per applicant specification];
configuring at least one first GUI element comprising a click event, wherein the click event of the at least one first GUI element invokes the at least one callback function ([0033]);
configuring the at least second application of the plurality of software applications to return data to the at least one callback function ([0035], [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate these features in Gaffney. One would have been motivated to do so in order to provide a framework for efficiently handling callbacks.

Claim 2. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 1, Gaffney further discloses wherein suspending the at least first software application of the plurality of software applications and the primary application window in response to executing the click event from the primary application window comprises:
preventing the at least first software application of the plurality of software applications from changing ([0037]); and
preventing additional events of the at least first software application of the plurality of software applications from executing (the browser window normally will not accept user interaction, such as edits, movement commands, or resizing, until and unless modal window is closed) ([0037]).

Claim 4. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 1, Gaffney further discloses wherein displaying a secondary application window within the primary application window in response to the at least first software application of the plurality of software applications executing an at least second software application of the plurality of software applications comprises, displaying a plurality of second graphical user interface (GUI) elements on the secondary application window (the modal window displays title bar, second widget and button) ([0036]).

Claim 5. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 1, Gaffney further discloses comprising executable instructions to configure the computer to perform a method, the method comprising: receiving a user input; comparing the user input to a plurality of events; and selecting an event associated with the user input (besides widget, an enterprise application web page in browser window can also have links, text, buttons and other widgets and elements, and the modal window can be opened, or initialized and displayed, by a user clicking on the expand button) ([0033],[0035]).

Claim 6. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 1, Gaffney further discloses wherein displaying a secondary application window positioned within the primary application window in response to the at least first software application of the plurality of software applications executing an at least second software application of the plurality of software applications comprises displaying a modal window (the modal window opened as a child window within the browser window) ([0034], fig. 2b).

Claim 7. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 1, FELLER further discloses comprising executable instructions to configure the computer to perform a method, the method comprising:
configuring at least one second GUI element with comprising a click event, wherein the click event of the at least second GUI element is configured to invoke a second callback function (During the registration, at 308, the controls retrieve callback functions from the controller module 124. The registration provides a specific context name and one or more callbacks for each UI control. In other words, each component or object is registered with one or more callback functions under a specific context) ([0035]-[0037]). One would have been motivated to do so to provide a framework for efficiently handling callbacks

Claim 9. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 1, Gaffney further discloses comprising executable instructions to configure the computer to perform a method, the method comprising: configuring the secondary application window to move within the primary application window (configuring the modal window to move within the browser window) (figs. 2b,c).

Claim 10. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 7, Gaffney further discloses comprising executable instructions to configure the computer to perform a method, the method comprising:
suspending the at least second software application of the plurality of software applications and the secondary application window in response to the click event of the at least second GUI element ([0037]), (in some embodiments only a single modal window can be opened at any time, while in other embodiments multiple modal windows for multiple widgets can be opened concurrently) ([0045]);
executing an at least third software application of the plurality of software applications ([0035], figs. 2a,b), while in other embodiments multiple modal windows for multiple widgets can be opened concurrently) ([0045]); and
resuming the at least second software application of the plurality of software applications after completion of the at least third software application of the plurality of software applications ([0044],[0043]).

Claim 11. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 10, Gaffney further discloses wherein suspending the at least second software application of the plurality of software applications and the secondary application window in response to the click event of the at least second GUI element comprises:
preventing the secondary application window from changing; and preventing additional events from executing on the secondary application window (the browser window normally will not accept user interaction, such as edits, movement commands, or resizing, until and unless modal window is closed) ([0037]).

Claim 12 represents the method of claim 1 and is rejected along the same rationale.

Claim 14. Gaffney and FELLER disclose the method of claim 12, Gaffney further discloses wherein suspending, by the processor of the computing device, the at least first software application of the plurality of software applications and the primary application window comprises:
preventing, by the processor of the computing device, the at least first application software of the plurality of software applications from changing; and preventing, by the processor of the computing device, additional events of the at least first application software of the plurality of software applications from executing (the browser window normally will not accept user interaction, such as edits, movement commands, or resizing, until and unless modal window is closed) ([0037]).

8.	Claims 8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 2010/0077344) in view of FELLER et al. (US 2017/0185460) and further in view of Mondri et al. (US 2014/0380139).

Claim 8. Gaffney and FELLER disclose the non-transitory computer readable storage device of claim 1, wherein executing an at least first software application of the plurality of software applications comprises, but fail to explicitly disclose executing a reporting application of a customer relationship management (CRM) application.
However, Mondri discloses disclose executing a reporting application of a customer relationship management (CRM) application (activating the spreadsheet application from within the CRM application) ([0030], claim 3, fig. 3a). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate these features in Gaffney. One would have been motivated to do so to efficiently perform data analysis.

Claim 15 recites features similar to those of claim 1 and is rejected along the same rationale. However, Mondri discloses disclose activating the spreadsheet application from within the CRM application ([0030], claim 3, fig. 3a). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate these features in Gaffney. One would have been motivated to do so to efficiently perform data analysis.

Claim 16. Gaffney FELLER and Mondri disclose the method of claim 15, Gaffney further discloses wherein suspending the at least first software application of the plurality of software applications and the primary application window comprises:
preventing the at least first software application of the plurality of software applications from changing; and preventing additional events of the at least first software application of the plurality of software applications from executing (the browser window normally will not accept user interaction, such as edits, movement commands, or resizing, until and unless modal window is closed) ([0037]).

Claim 17. Gaffney FELLER and Mondri disclose the method of claim 15, Gaffney further discloses wherein displaying a plurality of second GUI elements corresponding to the at least second software application of the plurality of software applications on a secondary application window comprises displaying a modal window (the modal window opened as a child window within the browser window) ([0034], fig. 2b).

Claim 18. Gaffney FELLER and Mondri disclose the method of claim 15, Gaffney further discloses comprises: receiving a user input; comparing the user input to a plurality of events; and selecting an event associated with the user input (besides widget, an enterprise application web page in browser window can also have links, text, buttons and other widgets and elements, and the modal window can be opened, or initialized and displayed, by a user clicking on the expand button) ([0033],[0035]).

Claim 19. Gaffney FELLER and Mondri disclose the method of claim 15, FELLER further discloses comprises defining a plurality of global functions comprising the at least one callback function ([0033]). One would have been motivated to do so in order to provide a framework for efficiently handling callbacks

Claim 20. Gaffney FELLER and Mondri disclose the method of claim 15, further comprises:
suspending the at least second software application of the plurality of software applications and the secondary application window ([0037]), (in some embodiments only a single modal window can be opened at any time, while in other embodiments multiple modal windows for multiple widgets can be opened concurrently) ([0045]);
executing an at least third software application of the plurality of software applications ([0035], figs. 2a,b), while in other embodiments multiple modal windows for multiple widgets can be opened concurrently) ([0045]); and
resuming the second software application after completion of the third software application ([0044],[0043]).

Response to Arguments
9.	Applicant’s arguments and amendments filed on 02/09/2022 have been fully considered but are moot in light of new ground of rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171